        Case 1:19-cv-01020-JLT Document 31 Filed 03/19/21 Page 1 of 3


 1   RANDY RUMPH (SBN 232235)
     1401 19th Street, Suite 200
 2   Bakersfield, CA 93301
      Telephone: (661) 322-4600
 3    Email: rmrlaw20@sbcglobal.net
     Attorneys for Plaintiff Gurpreet Sidhu
 4
     MATTHEW RODRIQUEZ, State Bar No. 95976
 5   Acting Attorney General of California
     GARY S. BALEKJIAN, State Bar No. 168652
 6   Supervising Deputy Attorney General
     BRAD PARR, State Bar No. 237503
 7   Deputy Attorney General
      300 South Spring Street, Suite 1702
 8    Los Angeles, CA 90013
      Telephone: (213) 269-6479
 9    Fax: (916) 731-2119
      E-mail: Brad.Parr@doj.ca.gov
10   Attorneys for Defendants State of California,
     Department of Corrections and Rehabilitation and
11   Hani Guirguis

12                           IN THE UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14

15

16
     GURPREET SIDHU,                                      1:19-CV-01020-AWI-JLT
17
                                            Plaintiff, JOINT STIPULATION TO SET TRIAL
18                                                     DATE
                   v.
19                                                        (Doc. 30)

20   STATE OF CALIFORNIA,
     DEPARTMENT OF CORRECTIONS AND
21   REHABILITATION; HANI GUIRGUIS;
     and DOES 1 through 1, Inclusive,
22
                                        Defendants.
23

24
          The Parties enter into this Stipulation with respect to the following facts:
25
            1. Trial in this matter was originally set for May 4, 2021. Due to the pandemic, the
26
               Court has requested that the Parties stipulate to a new date for a jury trial.
27

28
                                                      1
                                             JOINT STIPULATION TO SET TRIAL DATE (1:19-CV-01020-AWI-JLT)
       Case 1:19-cv-01020-JLT Document 31 Filed 03/19/21 Page 2 of 3


 1         2. The Parties have met and conferred, and also conferred with Ms. Susan Hall, the

 2            Court’s Courtroom Deputy Clerk, regarding a new jury trial date.

 3         3. The Parties agree that trial by jury should be set for April 18, 2022. In the alternative,

 4            the Parties agree trial should be set for March 28, 2022. The Parties have discussed

 5            these dates with Ms. Hall.

 6         4. The Parties have discussed waiving jury trial with their clients, but at present,

 7            defendants have not agreed to waive jury trial.

 8

 9
     Dated: March 19, 2021                               Respectfully submitted,
10

11                                                       /s/ Randy Rumph
                                                         RANDY RUMPH
12                                                       Attorney for Plaintiff Gurpreet Sidhu
13

14
     Dated: March 19, 2021                               Respectfully submitted,
15
                                                         MATTHEW RODRIQUEZ
16                                                       Acting Attorney General of California
                                                         GARY S. BALEKJIAN
17                                                       Supervising Deputy Attorney General
18

19
                                                         _________________________
                                                         BRAD PARR
20                                                       Deputy Attorney General
                                                         Attorneys for Defendant State of California,
21                                                       Department of Corrections and
                                                         Rehabilitation and Hani Guirguis
22

23

24

25

26
27

28
                                                     2
                                            JOINT STIPULATION TO SET TRIAL DATE (1:19-CV-01020-AWI-JLT)
        Case 1:19-cv-01020-JLT Document 31 Filed 03/19/21 Page 3 of 3


 1                                         [PROPOSED] ORDER

 2          The Court, having considered the Parties’ Joint Stipulation to Set Trial Date, and good

 3   cause appearing, orders as follows:

 4          1.      Trial is set for April 18, 2022 at 8:30 a.m.; and

 5          2.      The pretrial conference is set for February 18, 2022 at 10:00 a.m.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     March 19, 2021                              /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
                                              JOINT STIPULATION TO SET TRIAL DATE (1:19-CV-01020-AWI-JLT)
